NONPRECEDENTIAL DISPOSITION
                                         To be cited only in accordance with 
                                                  Fed. R. App. P. 32.1




                     United States Court of Appeals
                                               For the Seventh Circuit
                                               Chicago, Illinois  60604

                                              Submitted October 2, 2008*
                                               Decided October 7, 2008

                                                       Before

                                              JOEL M. FLAUM, Circuit Judge

                                              MICHAEL S. KANNE, Circuit Judge

                                              TERENCE T. EVANS, Circuit Judge

No. 07‐3312

KEVEN L. CARTER,                                            Appeal from the United States District
     Plaintiff‐Appellant,                                   Court for the Northern District of Illinois,
                                                            Western Division.
           v.
                                                            No. 04 C 50459
RICHARD A. MEYERS, et al.,
     Defendants‐Appellees.                                  Frederick J. Kapala,
                                                            Judge.




                                                      O R D E R

     In this lawsuit under 42 U.S.C. § 1983, Keven Carter claims that the sheriff of
Winnebago County, Illinois, and two of the sheriff’s employees failed to protect him from



           *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 07‐3312                                                                                Page 2

an assault by fellow inmates at the county jail.  The case initially was assigned to Judge
Reinhard, but in May 2007, while the defendants’ motion for summary judgment was under
consideration, the case was reassigned to Judge Kapala.  On August 21, 2007, Judge Kapala
entered an order granting the defendants’ motion.  Almost four weeks later, Carter, by then
in state prison, mailed to the district court a notice of appeal and a “Motion to Reconsider.” 
We docketed the appeal, and the district court denied the motion.  Carter did not separately
appeal the adverse ruling on his motion, which because of its timing is properly construed
as a motion to vacate under Federal Rule of Civil Procedure 60(b).  See Talano v.
Northwestern Med. Faculty Found., Inc., 273 F.3d 757, 762 (7th Cir. 2001); Hope v. United States,
43 F.3d 1140, 1143 (7th Cir. 1994).  Our jurisdiction is thus limited to the judgment on the
merits.

        Carter does not contend that Judge Kapala committed error in analyzing the
defendants’ motion for summary judgment.  Instead of attacking the merits of that ruling,
Carter argues that Judge Kapala should have recused himself because he presided over
Carter’s 1991 state trial and previously served as judge for the judicial circuit encompassing
Winnebago County.  A motion for recusal asserting bias or prejudice must be filed as soon
as the basis for disqualification is known.  Tezak v. United States, 256 F.3d 702, 717 n.15 (7th
Cir. 2001); United States v. Sykes, 7 F.3d 1331, 1339 (7th Cir. 1993).  Carter, however, failed to
move for recusal or object to the reassignment until he filed his post‐judgment “Motion to
Reconsider.”  And even assuming, as he claims, that he did not know of the reassignment
until he saw Judge Kapala’s name on the summary judgment ruling, Carter did not allege
that he possesses evidence of actual bias or prejudice.  See, e.g., Liteky v. United States, 510
U.S. 540, 551 (1994) (“Also not subject to deprecatory characterization as ‘bias’ or ‘prejudice’
are opinions held by judges as a result of what they learned in earlier proceedings.”); In re
Taylor, 417 F.3d 649, 652 (7th Cir. 2005) (“There is no rule that requires a judge to recuse
himself from a case, civil or criminal, simply because he was or is involved in litigation with
one of the parties.”); Hoffman v. Caterpillar, Inc., 368 F.3d 709, 718 (7th Cir. 2004) (“The
factual allegations must fairly support the charge of bias or impartiality and must be
specific.”); Tezak, 256 F.3d at 717 (explaining that passage of time undercut contention that
judge was prejudiced on account of events from eight years earlier).  Accordingly, Carter’s
recusal argument is without merit.

                                                                                     AFFIRMED.